Case 1:19-cv-00461-LMB-TCB Document 356 Filed 11/02/20 Page 1 of 5 PageID# 12098




                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF VIRGINIA
                                         Alexandria Division


      NAVIENT SOLUTIONS, LLC,

                         Plaintiff,

      v.                                                   Civil Action No. 1:19-cv-00461

      THE LAW OFFICES OF JEFFREY
      LOHMAN, et al.,

                         Defendants.


                                   MOTION TO APPROVE
                         STIPULATIONS OF DISMISSAL WITH PREJUDICE

           Plaintiff Navient Solutions, LLC (“NSL”), by and through counsel, requests that this Court

  approve stipulations entered into between NSL and Defendants William “Bill” Carlson, Robert

  “RJ” Marshall, and Mansur “Manny” Kashto (collectively, the “Marketing Defendants”). In

  support of its Motion, NSL states as follows:

           1.     On December 13, 2019, NSL filed its Second Amended Complaint alleging that

  Carlson, Marshall, and Kashto engaged in a conspiracy to violate the Racketeer Influenced and

  Corrupt Organizations Act (“RICO”) through a pattern of mail fraud and wire fraud, along with

  other tortious acts.

           2.     On October 7, 2020, the parties in this matter participated in a settlement conference

  with Magistrate Judge Anderson. Following the settlement conference, some of the parties

  continued to engage in settlement discussions.

           3.     On October 30, 2020, NSL, Carlson, Marshall, and Kashto resolved their differences and

  agreed to enter written stipulations dismissing those parties from the case. As a result of this resolution,

  the Marketing Defendants will not be filing summary judgment briefs.

                                                       1
Case 1:19-cv-00461-LMB-TCB Document 356 Filed 11/02/20 Page 2 of 5 PageID# 12099




          4.          The original stipulations attached to this Motion are submitted for the Court’s approval.

          5.          Defendants GST Factoring, Inc., Gregory Trimarche, and Rick Graff have not objected to

  the stipulations.

          6.          Defendants The Law Offices of Jeffrey Lohman, P.C., Jeffrey Lohman, and Branch

  indicated that they would only consent to the dismissal of Carlson, Kashto and Marshall if the

  Lohman Defendants were allowed to use some or all of those Marketing Defendants’ page limits

  in their own summary judgment briefing. If NSL would not consent to a lengthier brief, the

  Lohman Defendants indicated that NSL would have to file a motion to dismiss the Marketing

  Defendants. See October 30, 2020 emails from Jeffrey Grell attached as Exhibit A.

          7.          The Lohman Defendant’s demand is ill-placed and does not constitute a basis to

  maintain the Marketing Defendants in the case. NSL has no power to alter the Court’s order setting

  the page limits for summary judgment briefing. The Court already has heard the parties with

  respect to summary judgment briefing and allotted thirty pages to each party or set of defendants.

  See Dkt. 313. The Lohman Defendants also have a separate fact statement and may “borrow”

  unused pages from other defendants, with their consent. One of the purposes of the settlement

  conference agreed to by the parties, however, was to see if the case could be streamlined. That

  was why the Court allowed time for the Settlement Conference prior to summary judgment

  briefing. As a result of that process, NSL’s dispute with five defendants were resolved. One of

  the motivating factors for NSL to agree to the dismissal of the Marketing Defendants was

  streamlining the case and eliminating excess briefing.                 The Lohman Defendants have no

  entitlement to file a brief that exceeds the Court’s ordered limits just because one group of

  defendants has settled.




                                                          2
Case 1:19-cv-00461-LMB-TCB Document 356 Filed 11/02/20 Page 3 of 5 PageID# 12100




            8.    The Lohman Defendants assert no claim against the Marketing Defendants and the

  Lohman Defendants are not prejudiced by having to comply with the Court’s order on briefing

  limits.

            9.    The Lohman Defendants’ actions in requiring NSL to file this motion were an

  unnecessary and vexatious multiplication of this litigation that is consistent with the Lohman

  Defendants’ conduct of this case from the outset.

            10.   As NSL’s claims against the Marketing Defendants have been resolved, entry of

  the stipulations of dismissal is appropriate.

            11.   WHEREFORE, NSL requests that this Court approve these stipulations and dismiss the

  Marketing Defendants as set forth therein.



  Dated: November 2, 2020                         Respectfully submitted,

                                                  /s/ Jeffrey R. Hamlin
                                                  Jeffrey R. Hamlin (Va. Bar No. 46932)
                                                  George R. Calhoun V (pro hac vice)
                                                  Whitney A. Fore (Va. Bar No. 87526)
                                                  IFRAH PLLC
                                                  1717 Pennsylvania Avenue NW Suite 650
                                                  Washington, DC 20006-2004
                                                  (202) 524-4140 – Tel.
                                                  (202) 524-4141 – Fax
                                                  jhamlin@ifrahlaw.com
                                                  george@ifrahlaw.com
                                                  wfore@ifrahlaw.com




                                                     3
Case 1:19-cv-00461-LMB-TCB Document 356 Filed 11/02/20 Page 4 of 5 PageID# 12101




                                   CERTIFICATE OF SERVICE

         I hereby certify that on November 2, 2020, I will electronically file the foregoing using the

  Court’s CM/ECF system, which will send a notification of such filing (NEF) to the following

  counsel of record for all parties who have appeared in this action: 1

  Thomas F. Urban, II
  Fletcher, Heald & Hildreth, PLC
  1300 N. 17th Street, Suite 1100
  Arlington, VA 22209
  (703) 812-0462
  urban@fhhlaw.com
  Counsel for Defendants Jeffrey Lohman, The Law Offices of Jeffrey Lohman, and Jeremy Branch

  Jeffrey E. Grell
  Grell Feist PLC
  825 Nicollet Mall, Suite 625
  Minneapolis, MN 55402
  (612) 353-5530
  jgrell@grellfeist.com
  Counsel for Defendants Jeffrey Lohman, The Law Offices of Jeffrey Lohman, and Jeremy Branch

  Mikhael D. Charnoff
  Perry Charnoff PLLC
  1010 N. Glebe Road, Suite 310
  Arlington, VA 22201
  (703) 291-6650
  mike@perrycharnoff.com
  Counsel for Defendants GST Factoring, Inc., Gregory Trimarche, and Rick Graff

  Bernard Joseph DiMuro
  Miles Jarrad Wright
  DiMuroGinsberg PC
  1101 King Street, Suite 610
  Alexandria, VA 22314-2956
  (713) 684-4333
  bdimuro@dimuro.com
  mjwright@dimuro.com
  Counsel for Defendants Manny Kashto, and RJ Marshal




  1
   A courtesy copy will be delivered to chambers within twenty-four hours in accordance with the
  Alexandria Division’s chambers-copy rules.

                                                    4
Case 1:19-cv-00461-LMB-TCB Document 356 Filed 11/02/20 Page 5 of 5 PageID# 12102




  Stefan Savic
  Shipkevich
  165 Broadway, Suite 2300
  New York, NY 10006
  (212) 252-3003
  ssavic@shipkevich.com
  Counsel for Defendant Bill Carlson


                                       /s/ Jeffrey R. Hamlin
                                       Jeffrey R. Hamlin




                                          5
